DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, page 43 (2nd page), 
-lines 6-7: delete “for a voltage applied”, and insert –by applying a voltage--,
-line 7: delete “a voltage applied”, and insert --applying a voltage--,
-line 8: after “,” insert --and--.
Re claim 4, line 4: in front of “capacitive coupling film”, delete “a” and insert --the--.
Re claim 6,  
	-line 3: after “threshold voltage”, insert --positive--, 
-line 3: delete “for a voltage applied”, and insert –by applying a voltage--,
-lines 3-4: delete “a voltage applied”, and insert --applying a voltage--,
-line 5: delete “positive”. 
Re claim 8, 
-line 4: in front of “voltage”, delete “the”, and insert --a--,
	-line 5: between “electrons” and “from”, delete a white space. 
	Re claim 11, line 2: in front of “lowermost layer”, delete “the” and insert --a--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 3-5, 6, 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, in claims 3 & 12 cite “a third insulating film formed at least partially…as a capacitive coupling film” is not clear, because the claim does not distinguish differences between “an insulating film” in claim 1 and “third insulating film” whether they are related or not since they both used to form first capacitor.  
	In particular, claim 6 cites that “to make the threshold voltage for a voltage applied….the first gate electrode simultaneously positive” is not clear. First, it is unclear voltage(s) applied in claim 6 is similar or differently from voltage(s) applied in claim 1. Second, it is unclear which voltage is positive, the applied voltage or the threshold voltage. In pars. [0015-0016], the specification discusses two different positive voltages (threshold voltage and applied voltages). Hence, Applicant is suggested to clarify the claimed languages to avoid any further confusion. 
	For best understand and examination purpose, the examiner will consider claim 6 based on [0015-0016] and teachings of any applied prior arts. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 6, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirota et al. (US 2017/0194474).
	Re claims 1 & 10, Shirota teaches, Figs. 1a-b & 4b-c, claims 1 & 9, abstract, [0018, 0028, 0066, 0069, 0071, 0074 & 0095], a nitride semiconductor transistor device comprising: 
-a substrate (101); 
-a first nitride semiconductor layer (GaN 103) disposed over the substrate, wherein the first nitride layer is formed of GaN; 
-a second nitride semiconductor layer (AlGaN 104) disposed over the first nitride semiconductor layer (103) and at least containing a nitride semiconductor with a band gap larger (e.g. band gap wider) than a band gap of at least a part of the nitride semiconductor of the first nitride semiconductor layer (103), wherein the second nitride semiconductor layer (104) is formed of AlxGa1-xN where 0<x<=1; 

-a charge-storing gate electrode (charge store layer 106) disposed over the first insulating film (105); 
-a second insulating film (107) disposed over the charge-storing gate electrode (106); 
-a second gate electrode (control gate 108, right) disposed over the second insulating film (107); 
-a source electrode and a drain electrode (109, 110) disposed over the second nitride semiconductor layer (104) interposing the charge-storing gate electrode (106) in a plane direction; 
-a cell isolation region (116) which is electrically inactive and disposed on the substrate (101); and 
-a first gate electrode (left 108) capacitively coupling with the charge-storing gate electrode (106) with an insulating film (107) therebetween forming a first capacitor, 
wherein a conductive channel (111) is formed at the interface between the first nitride semiconductor (103) and the second nitride semiconductor (104), 
wherein charge (e.g. quantity of charge stored) is stored in the charge-storing gate electrode (106) to adjust a threshold voltage to cut off the current flowing between the source electrode and the drain electrode through the conductive channel for a voltage applied to the second gate electrode (right 108) or a voltage applied to the second gate electrode (right 108) and the first gate electrode (left 108) simultaneously (e.g. left & right 108 are integrated), 


    PNG
    media_image1.png
    447
    616
    media_image1.png
    Greyscale

	
	Re claim 2, Shirota teaches the first gate electrode (left 108) is disposed in the cell isolation region (116) (Fig. 4b). 
	Re claim 3, Shirota teaches the nitride semiconductor transistor device further comprises a third insulating film (left 107) formed at least partly in the cell isolation region (116), wherein the charge-storing gate electrode (106) extends to the first gate electrode (left 108) in the cell isolation region (116) to form the first capacitor using the third insulating film (left 107) as a capacitive coupling film (Fig. 4b).
Re claim 6, Shirota teaches the charge is stored in the charge-storing gate electrode (106) to make the threshold voltage for a voltage applied to the second gate electrode (108) or a voltage applied to the second gate electrode and the first gate electrode (108) simultaneously positive (abstract, [0028]).
	Re claim 7, Shirota teaches a third capacitor is formed between the charge-storing gate electrode (106) and the conductive channel (111) under the charge-storing gate electrode (106) with the first insulating film (105) sandwiched therebetween, wherein a second capacitor is formed between the charge-storing gate electrode (106) and the second gate electrode (right 108) with the second insulating film (107) sandwiched therebetween, and wherein a capacitance of the second capacitor or a sum of capacitances of the first capacitor and the second capacitor is larger than a capacitance of the third capacitor (Fig. 4b, [0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirota.
	The teachings of Shirota have been discussed above. 
	Re claims 8 & 9, Shirota does not explicitly teach the charge, which is stored in the charge-storing gate electrode, is adjusted by applying a voltage to the second gate electrode that is higher than the voltage of the first gate electrode while the source electrode and the drain electrode are floating, thus injecting electrons from the first gate electrode to the charge-storing gate electrode through the first capacitor; and wherein the charge, which is stored in the charge-storing gate electrode, is adjusted by applying a voltage to the second gate electrode that is higher than the voltage of the first gate electrode, applying another voltage to the source electrode or the drain electrode or both that is higher than the voltage of the first gate electrode, thus injecting electrons from the first gate electrode to the charge-storing gate electrode through the first capacitor. 
	Shirota does teach In order to inject charge into the charge storage layer 106 to obtain the stored charge 115, a high voltage is applied to the control electrode 108 while the potentials of the source and drain electrodes 109 and 110 are 0 V…the FET becomes normally-off” [0069-0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Shirota to adjust the injection of the charge stored in the charge-storing gate electrode by applied voltage to the second gate electrode that is higher than the voltage of the first gate electrode as claimed, because it aids in adjusting threshold voltage while maintaining a quantity of the injected electrons.  
Re claim 11, Shirota does not explicitly teach at least the lowermost layer of the first insulating film is formed of aluminum oxide. 
Shirota does teach “it may also be preferred that the insulating film 105 on the AlGaN layer 104 is a multilayer of a plurality of different types of insulating films. For example, it may be a multilayer consisting of aluminum oxide and silicon oxide, or that of silicon nitride and silicon oxide” [0068].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shirota to utilize aluminum oxide as material of the lowermost layer of the first insulating film, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
6.	Claims 4, 5 & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/6/21